129 F.3d 126
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Robert MAAHS, Plaintiff-Appellant,v.P.L. KERNAN;  E. Baskerville;  G. Nakagawa;  Bonnie Garibay,Defendants-Appellees.
No. 96-17083.
United States Court of Appeals, Ninth Circuit.
Submitted November 4, 1997.**Filed Nov. 6, 1997.

Appeal from the United States District Court for the Eastern District of California, D.C. No. CV-95-01850-LKK(JFM);  Lawrence K. Karlton, District Judge, Presiding.
Before HUG, Chief Judge, PREGERSON and BEEZER, Circuit Judges.


1
MEMORANDUM*


2
California state prisoner Robert Maahs appeals pro se the district court's Fed.R.Civ.P. 12(b)(6) dismissal of his 42 U.S.C. § 1983 action alleging that defendants denied him due process when the prison's Institution Classification Committee ("ICC") assigned Maahs to a more restrictive custody level.  We have jurisdiction pursuant to 28 U.S.C. § 1291.


3
We review de novo the district court's dismissal.  See Ortez v. Washington County, 88 F.3d 804, 807 (9th Cir.1996).  We affirm that dismissal, because Maahs failed to allege specific facts to link each defendant to the purported due process violation.  See id. at 809;  see also First Pac.  Bank v. Gilleran, 40 F.3d 1023, 1024 (9th Cir.1994) (stating that court of appeals may affirm a district court on any ground supported by the record).


4
The gravamen of Maahs's complaint is that, following the dismissal of a disciplinary charge for attempted escape, the ICC impermissibly reclassified him to a higher custody level.  The ICC members, however, are not parties to this action.  Accordingly, Maahs has failed to state a cognizable due process claim against defendants.  Cf. Ortez, 88 F.3d at 810.   Moreover, the record demonstrates that Maahs received all the process that he was allegedly due.  See Barnett v. Centoni, 31 F.3d 813, 815 (9th Cir.1994) (per curiam).


5
WE have considered Maahs's remaining contentions and conclude that they are without merit.


6
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3